Order entered January 6, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-20-00866-CR

            ADRIAN ALEXANDREW CASTILLEJA, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F17-76547-H

                                    ORDER

      Before the Court is appellant’s January 4, 2021 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by February 19, 2021.

                                            /s/   LANA MYERS
                                                  JUSTICE